Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 1 of 29 Page ID #:677




              EXHIBIT I
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 2 of 29 Page ID #:678
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 3 of 29 Page ID #:679
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 4 of 29 Page ID #:680
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 5 of 29 Page ID #:681
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 6 of 29 Page ID #:682
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 7 of 29 Page ID #:683
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 8 of 29 Page ID #:684
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 9 of 29 Page ID #:685
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 10 of 29 Page ID
                                  #:686
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 11 of 29 Page ID
                                  #:687
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 12 of 29 Page ID
                                  #:688
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 13 of 29 Page ID
                                  #:689
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 14 of 29 Page ID
                                  #:690
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 15 of 29 Page ID
                                  #:691
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 16 of 29 Page ID
                                  #:692
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 17 of 29 Page ID
                                  #:693
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 18 of 29 Page ID
                                  #:694
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 19 of 29 Page ID
                                  #:695
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 20 of 29 Page ID
                                  #:696
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 21 of 29 Page ID
                                  #:697
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 22 of 29 Page ID
                                  #:698
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 23 of 29 Page ID
                                  #:699
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 24 of 29 Page ID
                                  #:700
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 25 of 29 Page ID
                                  #:701
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 26 of 29 Page ID
                                  #:702
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 27 of 29 Page ID
                                  #:703
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 28 of 29 Page ID
                                  #:704
Case 2:19-cv-08972-CBM-FFM Document 33-9 Filed 05/29/20 Page 29 of 29 Page ID
                                  #:705
